TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00319-CR



                                John Charles Ruport, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 10-998-K26, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant John Charles Ruport guilty of eight counts of aggravated

sexual assault of a child and seven counts of indecency with a child by contact. See Tex. Penal Code

Ann. §§ 21.11(a)(1), 22.021(a)(1)(B) (West 2011). The jury assessed punishment at life imprisonment

for each count of aggravated sexual assault and twenty years’ imprisonment for each count of

indecency with a child by contact.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86–87 (1988).
               Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766. We have received a pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate counsel’s

brief and appellant’s pro se brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree

with counsel that the record presents no arguably meritorious grounds for review and the appeal is

frivolous. The points of error raised in appellant’s pro se brief have no arguable merit. See Garner,
300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Henson, and Goodwin

Affirmed

Filed: November 16, 2012

Do Not Publish




                                                  2